AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) 7 . . : Page lof 1 4 au

UNITED STATES DISTRICT COURT
| SOUTHERN DISTRICT OF CALIFORNIA

. United States of America — —_ | JUDGMENT IN A CRIMINAL CASE
ee vo , . (For Offenses Committed On or After November 1, 1987)
Roberto Chavez-Mendoza | ! . . Case Number: 3:19-mj-23156

Donald L ‘Levine

 

 

 

 

 

 

 

 

 

 

 

 

Defendant's Attorney
REGISTRATION NO, 50676479 — . easy Haan ED
THE DEFENDANT: | | f
EJ pleaded guilty to count(s) . 1 of Complaint AUG 0 i 2013
. 1 was found guilty to count(s) —- : faa OLE AK US DISTRI T ricerca .
after a plea of not guilty, By errs arsTrict St oe :
Accordingly, the defendant is adjudged auilty of such’ count(s), which involve the fo owing Otten -
Title & Section _ Nature of Offense . Count Number(s)
8:1325 _ ILLEGAL ENTRY (Misdemeanor) oo oY .
[ The defendant has been found not guilty on count(s) _
C Count(s) ° dismissed on the motion of the United States.

IMPRISONMENT
The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be.
imprisoned for a term of:

 

‘TIME SERVED a A 12. days

a Assessment: § 10 WAIVED & Fine: WAIVED

X Court recommends USMS, Ick or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal. .

C] Court recommends defendant be deported/removed with relative, 7 ____ charged’ in case

 

 

ITIS ORDERED that the defendant shall notify the United States 5 Attomey for this district within 30 0 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change i in the defendant's economic circumstances.

Wednesday, August 7. 7, 2019
- Date of Imposition of Sentence

Received — @ Wea | i vo

DUM a a HONORABLE ROBERT N. BLOCK.
a - ‘UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy oe — a 3:19-mj-23156

 

 

 
